FORM OF CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into the 30th
day of September, 2004 by and between THE REYNOLDS AND REYNOLDS COMPANY, a
corporation existing under the laws of the State of Ohio (hereinafter referred
to as the “Employer”), and    (hereinafter referred to as “Employee”).

WITNESSETH:

WHEREAS, Employee is currently an employee of the Employer; and

WHEREAS, the Employer considers Employee a key member of the management team of
the Employer and recognizes that the occurrence of a change in the control of
the Employer would be of significant concern to Employee;

WHEREAS, the parties hereto desire to set forth their mutual agreement regarding
the terms of Employee’s employment under certain specified circumstances in
order to foster and encourage continued attention and dedication to Employee’s
assigned duties in the event of such circumstances;

NOW, THEREFORE, in consideration of the foregoing premises, Employee’s continued
employment for any period after execution of this Agreement, and the mutual
promises set forth herein, the parties hereby agree as follows:

1. DEFINITIONS.

For purposes of this Agreement:



  (a)   “Base Compensation” shall mean the then-current annual base salary
(exclusive of Bonuses) of Employee, as the same may be fixed from time to time
by the Board of Directors or its Compensation Committee or, if applicable, by
the appropriate executive officer of Employer.



  (b)   “Bonuses” shall mean bonus payments earned by Employee under Employer’s
incentive compensation plans and under any future bonus or incentive
compensation plans of Employer for its officers in which Employee participates.

(c) “Change in Control” shall mean the occurrence of any of the following
events:



  (i)   Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Richard H. Grant, Jr., his children or his grandchildren, Employer, any trustee
or other fiduciary holding securities under an employee benefit plan of Employer
or any company owned, directly or indirectly, by the shareholders of Employer in
substantially the same proportions as their ownership of stock of Employer), who
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Employer representing
twenty percent (20%) or more of the combined voting power of Employer’s then
outstanding securities;



  (ii)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with
Employer to effect a transaction described in clause (i), (iii) or (iv) of this
Section) whose election by Employer’s shareholders was approved by a vote of at
least two-thirds (2/3) of the directors at the beginning of the period or whose
election or nomination for election was previously so approved cease for any
reason to constitute at least a majority thereof;



  (iii)   Employer is merged or consolidated with any other company and as a
result of such merger or consolidation less than 50% of the outstanding voting
securities of the surviving or resulting company are owned in the aggregate by
former shareholders of Employer, as the same shall have existed immediately
prior to such merger or consolidation; or



  (iv)   Employer is liquidated or dissolved, or there occurs a sale or
disposition of all or substantially all of Employer’s assets.



  (d)   “Disability” shall mean the inability of Employee, because of any mental
or physical illness or incapacity, to perform substantially the duties of his
employment with the Employer as determined under the Employer’s long-term
disability program.



  (e)   “Discharge For Cause” shall be construed to have occurred whenever
occasioned by (i) reason of felonious acts on the part of Employee, (ii) actions
by Employee involving serious moral turpitude, (iii) Employee’s misconduct in
such manner as to bring substantial and material discredit upon Employer,
(iv) Employee’s breach of the non-competition provisions of the Officer
Agreement executed by Employee as of October 8, 2002 (the “Officer Agreement”)
which agreement is incorporated herein by reference, or (v) Employee’s breach of
the confidentiality provisions of the Officer Agreement which is reasonably
determined by the Board of Directors to cause material harm to Employer, and
following the giving of thirty (30) days’ written notice to Employee specifying
the respect in which Employer claims Employee has violated this provision and
the failure, inability or unwillingness of Employee to remedy the situation to
the satisfaction of Employer within said thirty-day period. In establishing
whether a Discharge For Cause shall have occurred, the standard for judgment
shall be the level of conduct by Employee and by other comparably situated
officers prior to the alleged improper activity of Employee for which the
Discharge For Cause has been made.



  (f)   “Supplemental Plan” shall mean Employer’s existing Supplemental
Retirement Plan as the same may be amended or replaced from time to time.



  (g)   “Term” shall mean the term of this Agreement as described in Section 2
hereof.

2. TERM OF AGREEMENT



  (a)   [Subject to the provisions of Section 2(b),] [delete clause except for
Ventura, Medford and two other officers, all of whom have prior agreements] the
term of this Agreement shall commence on October 1, 2004 and shall continue
until September 30, 2009 (the “Term”).



  (b)   Employee and Employer previously entered into that Change in Control
Agreement dated    ,    (“Prior Agreement”). The Prior Agreement expires on
   (the “Expiration Date”). Employee shall be entitled to the rights and
benefits provided by this Agreement commencing the day immediately following the
Expiration Date and continuing through the Term of this Agreement, so that at
all times the Employee shall be entitled to rights and benefits of either the
Prior Agreement or this Agreement, but at no time shall Employee be entitled to
the rights and benefits provided under both the Prior Agreement and this
Agreement. [Delete paragraph for all except Ventura, Medford and two other
officers, all of whom have prior agreements]

3. BENEFITS TO EMPLOYEE.



  (a)   Upon the occurrence of a Change in Control, provided that the Change in
Control occurs during the Term of this Agreement: (i) Employer shall not reduce
Employee’s Base Compensation below the amount of such Base Compensation in
effect immediately preceding the Change in Control without Employee’s written
consent; (ii) Employer shall continue to provide Employee with fringe benefits
(including bonuses, vacation, health and disability insurance, etc.)
substantially equivalent to those of other similarly situated officers of the
Employer; (iii) Employee shall not be required by the Employer to perform duties
or services which differ significantly from those performed by him prior to the
Change in Control, or which are not ordinarily and generally performed by a
similarly situated executive of a corporation; (iv) the nature of the duties or
services which the Employer requires him to perform shall not require the
Employee to be absent overnight from his place of residence (as determined prior
to the Change in Control) because of travel involving the business affairs of
the Employer for more than ninety (90) days during any period of twelve (12)
consecutive months.



  (b)   If, during the Term of this Agreement, a Change in Control shall occur
and thereafter, either (i) Employer terminates Employee’s employment for any
reason other than a Discharge For Cause within the twenty-four (24) month period
following the date of the Change in Control, or (ii) Employee terminates his
employment with Employer for any of the reasons specified in Section 3(a) within
the twenty-four (24) month period following the date of the Change in Control,
and in either case, provided that Employee delivers to Employer and does not
rescind a waiver of claims on a form provided by Employer that releases
Employer, its employees, officers, directors and related entities from any and
all claims arising out of or related to Employee’s employment or termination of
employment, Employee shall be entitled to receive from Employer the following
benefits:



  (i)   A lump sum severance payment (the “Severance Payment”), in cash, equal
to two (2.00) times [2.99 times for Medford] the sum of the (i) higher of
Employee’s annual Base Compensation (a) in effect immediately prior to the
occurrence of the event or circumstance upon which such termination of
employment is based or (b) in effect immediately prior to the Change in Control,
and (ii) the average of Employee’s Bonuses (excluding any compensation
attributable to Employer’s grant of any stock options, restricted stock, stock
appreciation rights or other stock incentives and any compensation determined by
the Board of Directors to be a long-term incentive arrangement) during the three
(3) calendar years immediately preceding the year in which the date of
termination occurs.



  (ii)   During the period expiring on the earlier of Employee securing other
employment or twenty-four (24) months from date of such termination of
employment, continued coverage under the Employer’s sponsored medical benefits
program in existence on such date of termination, or, if such continued coverage
is barred, or otherwise at the option of Employer, Employer shall provide
substantially equivalent medical benefit coverage through the purchase of
insurance or otherwise.



  (iii)   For purposes of determining Employee’s benefits under the Supplemental
Plan, Employee shall receive credit toward his “Years of Service” under the
Supplemental Plan for the two (2) year period following his termination of
employment. In addition, with respect to the two (2) year period following such
termination of employment, Employee’s Base Compensation shall be deemed to be
increased by the annual economic range adjustment for Employer’s salaried
employees announced in October of each year (or, if there is no such announced
economic range adjustment in a given year, by an assumed five percent (5%)
increase for that year) in order to calculate his highest earnings during five
(5) consecutive years out of the last ten (10) years prior to retirement under
the Supplemental Plan.



  (iv)   Employee shall be reimbursed for up to $20,000 for outplacement fees if
he chooses to seek other employment following his termination of employment with
Employer.



  (c)   Notwithstanding anything to the contrary in this Section 3(c), Employee
shall not be entitled to any payments pursuant to Section 3(b) if:



  (i)   Employee dies prior to making a claim for payment pursuant to
Section 3(b);



  (ii)   Employer terminates Employee’s employment because of a Discharge for
Cause or as a result of Employee’s Disability; or



  (iii)   Employee voluntarily terminates his employment with the Employer for
reasons other than as set forth in Section 3(a).



  (d)   Employee shall not be required to mitigate damages with respect to the
amount of any payments provided for in Section 3(b) by seeking other employment
or otherwise. Employee’s sole remedy under this Agreement for a breach by the
Employer of Section 3(a) shall be to terminate employment and receive any
payments to which he is entitled under Section 3(b).



  (e)   If Employee disagrees with Employer that his termination of employment
was due to a Discharge For Cause, the dispute shall, within thirty (30) days
after the termination of employment, be submitted to arbitration by three
(3) arbitrators, one of whom shall be selected by Employer, another of whom
shall be selected by Employee, and the third of whom shall be selected by the
two arbitrators so appointed. The arbitration shall take place in Dayton, Ohio
in accordance with the then-current rules of the American Arbitration
Association. The decision of the arbitrators on the dispute shall be final and
conclusive upon Employer, on the one hand, and upon Employee and Employee’s
spouse or widow, personal representatives, designated beneficiaries and heirs,
on the other hand, and shall be enforceable in any court having competent
jurisdiction thereof. A termination which is eventually determined under
arbitration to have been a Discharge For Cause, or no arbitration having been
requested and the termination being one which Employer has determined was a
Discharge For Cause, shall extinguish any and all liability of Employer under
this Agreement from and after the date of the termination of employment.



  (f)   In the event that, following the creation of Employee’s right to receive
the payments pursuant to Section 3(b) of this Agreement, Employee incurs any
costs or expenses, including attorneys’ fees, in the enforcement of rights under
this Agreement or under any plan for the benefit of employees of the Employer,
including without limitation, Employer’s stock plans, Supplemental Plan,
payroll-based stock ownership plan, tax deferred savings and protection plan,
bonus arrangements, supplemental pension plan, deferred compensation agreements,
incentive compensation plans, and life insurance and compensation program, then,
unless the Employer or the consolidated, surviving or transferee entity in the
event of a consolidation, merger or sale of assets, is wholly successful in
defending against the enforcement of such rights, the Employer, or such
consolidated, surviving or transferee entity, shall promptly pay to Employee all
such costs and expenses.

4. INJUNCTIVE RELIEF.



  (a)   Employee agrees that, in the event of a breach or threatened breach by
Employee of this Agreement, Employer’s remedies at law would be inadequate, and
Employer shall be entitled to an injunction (without any bond or other security
being required), but nothing here shall be construed to preclude Employer from
pursuing any action or further remedy, at law or in equity, for any breach or
threatened breach including, but not limited to, the recovery of damages.



  (b)   Employee further agrees that Employee will be responsible for attorneys’
fees and other legal expenses incurred by Employer or its successors and assigns
to enforce any of the covenants in this Agreement.

5. UNFUNDED AGREEMENT.

The Employer’s obligations under this Agreement are unfunded, but the Employer
reserves the right to provide for its liability under this Agreement in any
manner it deems advisable, including the purchasing of such assets as it may
deem necessary or proper. Any asset so purchased by the Employer shall be the
sole property of the Employer and shall not be deemed to provide funding of the
Employer’s obligations under this Agreement. Any other provision in this
Agreement to the contrary notwithstanding, Employee shall be only an unsecured
general creditor of the Employer with respect to all payments to be made under
the terms of this Agreement and shall have no claim, equity, interest, or right
in or to any specific assets or funds of the Employer as security for said
payments.

6. NON-ASSIGNABLE RIGHTS.

Employee shall not have the right to anticipate or commute with any third party,
or to sell, assign, transfer, or otherwise alienate or convey the right to
receive any payments hereunder, whether by his voluntary or involuntary act, or
by operation of law and, in particular, that any payments due hereunder shall
not be subject to attachment or garnishment or any other legal proceedings by
any creditor, or be in any way responsible for the debts or liabilities of
Employee. Should any attempt be made to reach any payments hereunder by other
than Employee, Employer shall make each payment as it becomes due to such person
or persons, for the sole benefit of Employee as Employer may deem expedient.

7. FACILITY OF PAYMENT; LIMITATION.



  (a)   In the event of a Disability of Employee after Employee is entitled to
payments hereunder, such payments as may thereafter be due shall be paid to such
person or persons for the benefit of Employee as Employer may deem proper after
reasonable investigation. In the event of Employee’s death after he is entitled
to payments hereunder, the Employer shall pay such amounts as thereafter are due
to such beneficiary or beneficiaries as Employee shall have designated in
writing on Exhibit A attached hereto and made a part hereof, or failing such
writing, to his estate. No liability shall accrue to the Employer for any
alleged payment to an improper person or representative if so made after such
reasonable investigation and the Employer shall have no responsibility to see to
the proper application of such payments.



  (b)   Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by Employee in connection
with a Change in Control or the termination of Employee’s employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with Employer, any person whose actions result in a Change in Control
or any person affiliated with Employer or such person) (all such payments and
benefits, including the Severance Payment, being hereinafter called “Total
Payments”) would be subject (in whole or part), to an excise tax pursuant to
Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (such tax hereinafter referred to as the “Excise Tax”), then the
Severance Payment shall be reduced to the extent necessary so that no portion of
the Total Payments is subject to Excise Tax (after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement) if (A) the net amount of such
Total Payments, as so reduced, (and after deduction of the net amount of
federal, state and local income tax on such Total Payments), is greater than
(B) the excess of (i) the net amount of such Total Payments, without reduction
(but after deduction of the net amount of federal, state and local income tax on
such Total Payments), over (ii) the amount of Excise Tax to which Employee would
be subject in respect of such Total Payments. For purposes of determining
whether and the extent to which the Total Payments will be subject to the Excise
Tax, (i) no portion of the Total Payments the receipt or enjoyment of which
Employee shall have effectively waived in writing prior to the date of this
termination of employment shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which in the opinion of tax counsel
selected by Employer does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code, (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payment shall be taken into account which constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the base amount as defined in
Section 280G(b)(3) of the Code allowable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by Employer in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. Prior to the
fifth day following the date of Employee’s termination of employment, Employer
shall provide Employee with its calculation of the amounts referred to in this
paragraph and such supporting materials as are reasonably necessary for Employee
to evaluate Employer’s calculations. If Employee objects to Employer’s
calculations, he shall notify Employer of his objections within five (5) days
after receipt of the calculation from Employer and Employer shall pay to
Employee such portion of the Total Payments (up to one hundred percent (100%)
thereof) as Employee determines is necessary to result in Employee receiving the
greater of clauses (A) and (B) of this paragraph.

8. RESPONSIBILITY FOR LEGAL EFFECT.

Neither party hereto makes any representations or warranties, express or
implied, or assumes any responsibility concerning the legal, tax, or other
implications or effects of this Agreement. The Employer shall take all actions
required by law with respect to any payments due hereunder including but not
limited to, withholding of tax from such payments.

9. INDEPENDENCE OF AGREEMENT; EMPLOYMENT TERMINATION.

This Agreement shall be independent of any other contract or agreement that may
exist between the parties hereto from time to time. This Agreement shall not
restrict the Employer’s rights to terminate Employee’s employment with the
Employer nor Employee’s rights to terminate employment with the Employer;
provided, however, that the Employer shall not terminate Employee’s employment
prior to a Change in Control solely to avoid its obligations under this
Agreement. No Change in Control shall occur without assumption of the Agreement
by the purchaser or payment by purchaser or Employer of the sums set forth in
Section 3(b).

10. SECTION HEADINGS.

The Section headings used in this Agreement are for convenience of reference
only and shall not be considered in construing this Agreement.

11. NOTICES.

Any notices required or permitted to be given under this Agreement shall be
sufficient if in writing and if personally delivered or sent by certified or
registered mail to his residence as last shown on the employment records of the
Employer in the case of Employee, or to the corporate headquarters to the
attention of the President in the case of the Employer.

12. NON-WAIVER.

The waiver by the Employer or Employee of a breach of any provision of this
Agreement by Employee or the Employer shall not operate or be construed as a
waiver of any subsequent breach by Employee or the Employer of the same or any
other provision hereof.

13. ENTIRE AGREEMENT; AMENDMENT

This Agreement and the documents incorporated by reference herein represent the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all previous understandings, written or oral. Any amendment to
this Agreement shall be executed in writing with the same formality as this
Agreement.

14. BINDING EFFECT.

This Agreement shall be binding upon Employee and the Employee’s heirs,
executors, administrators, successors and assigns and upon the Employer and its
successors and assigns.

15. GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio without regard to that state’s conflict of laws principles.

16. SEVERABILITY.

Each provision of the Agreement is severable. Should any court or other tribunal
of competent jurisdiction declare any provision(s) of the Agreement invalid or
unenforceable by reason of any rule of law or public policy, all other
provisions hereof shall remain in full force and effect. Employee hereby
authorizes any court or other tribunal of competent jurisdiction to modify any
provision(s) held to be invalid or unenforceable to the extent permissible and
to then enforce the provision(s) as modified.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

1

EMPLOYER:

THE REYNOLDS AND REYNOLDS COMPANY

By:   

Its:   

EMPLOYEE:

   

2

EXHIBIT A

BENEFICIARY DESIGNATION

TO: The Reynolds and Reynolds Company

Pursuant to the Agreement dated    , 2004, the undersigned hereby designates the
following beneficiary (beneficiaries) to receive any benefits which may be
payable under said Agreement subsequent to the undersigned’s death:

(1)    

   

(2) If the beneficiary (beneficiaries) named in (1) above is not living or is no
longer in existence, as the case may be, then to:

   

   

This Beneficiary Designation revokes all prior designations made by the
undersigned and is subject to all the terms of the Agreement.

Dated:    , 2004

   

3